Citation Nr: 0211841	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  01-09 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant is the widow of a deceased veteran who had 
active service from February 1941 to July 1945, and from 
November 1945 to April 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Roanoke, Virginia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In June 2002, the appellant and her representative 
appeared at a hearing held in Washington, D.C., before the 
undersigned and explained her contentions.  A transcript of 
that hearing is of record.  


FINDINGS OF FACT

1.  During his lifetime, the veteran repeatedly declined to 
execute a waiver of any of his military retirement pay (MRP) 
so as to receive any VA disability compensation benefits 
instead.  

2.  Based upon the evidence in the file on the date of the 
veteran's death (December [redacted], 1999), there were no VA 
benefits due and unpaid at that time.  





CONCLUSION OF LAW

Entitlement to accrued benefits is not established.  
38 U.S.C.A. §§ 5121, 5304, 5305 (West 1991); 38 C.F.R. 
§§ 3.401(e)(2), 3.750 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001)(to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The Board 
will assume, for the purposes of this decision, that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The current record reflects that the RO has informed the 
appellant in this case of the evidence and information needed 
to substantiate the claim through letters, the statement of 
the case and supplements thereto.  In addition, this is 
essentially a legal claim in which the relevant facts, as set 
forth above, are not in dispute.  Neither the appellant nor 
her representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim, and the Board is also unaware of any outstanding 
evidence or information that could be obtained to 
substantiate the claim or to change the outcome.  

In sum, the facts pertinent to this claim have been properly 
developed, and no further action is required to comply with 
the VCAA or the implementing regulations.  A remand to afford 
the RO an opportunity to consider the claim in light of the 
regulations implementing the VCAA would only serve to further 
delay resolution of the present claim with no benefit flowing 
to the appellant.  Accordingly, the Board will address the 
merits of the claim.  

II.  Analysis

Except to the extent that MRP is waived, any person entitled 
to receive MRP based on service in the Armed Forces cannot 
receive those benefits concurrently with benefits payable 
under laws administered by VA (including disability 
compensation benefits).  38 U.S.C.A. § 5304(a); 38 C.F.R. 
§ 3.750(a).  Such a person may receive VA compensation 
benefits upon filing a waiver of so much of his or her MRP as 
is equal in amount to the VA compensation to which he or she 
is entitled.  38 U.S.C.A. § 5305; 38 C.F.R. § 3.750(c).  

Awards of VA disability compensation benefits payable to or 
for a veteran will be effective on the day following the 
discontinuance or reduction of MRP.  38 C.F.R. § 3.401(e)(2).  

As pertinent to the present appeal, certain qualified 
survivors of deceased veterans shall, upon timely 
application, be paid certain periodic monetary benefits 
authorized by laws administered by VA to which the veteran 
was entitled at death under existing ratings or decisions, or 
those based upon evidence in the file at date of death, which 
were due and unpaid for a period not to exceed two years 
prior to the date of the veteran's death.  38 U.S.C.A. 
§ 5121(a); 38 C.F.R. § 3.1000.  

Based upon a claim received in 1973, service connection was 
initially established for multiple disabilities, rated 
60 percent disabling in combination at that time.  The 
veteran had been in receipt of MRP since his medical 
retirement from active service in April 1972.  By letter 
dated in June 1974, the veteran was notified of this 
determination and told that he could not receive full payment 
of his MRP and VA disability benefits at the same time.  In 
accordance with the controlling law and regulations at that 
time, he was provided the form (VA Form 21-561) for waiving a 
portion of his MRP or electing to receive VA benefits 
instead, and he was requested to complete the VA Form 21-561 
within one year and return it.  Full instructions and more 
information were also enclosed with this letter.  

The veteran did not complete the VA Form 21-561 or otherwise 
waive any portion of his MRP at this time or at any 
subsequent time during his lifetime.  Similar notices and 
additional VA Form 21-561s were sent to the veteran in June 
1974, December 1975, November 1984, February 1986, March 
1987, February 1992, April 1996, July 1997, September 1998, 
September 1999, and November 1999 without any response from 
the veteran in the form of a waiver of any portion of his 
MRP.  In a December 1992 letter, the appellant acknowledged 
that the veteran had deliberately elected to receive his full 
MRP rather than receive all or any part of his VA 
compensation benefits.  She confirmed this in her testimony 
at the June 2002 hearing.  See Transcript, p. 6.  At no time 
during his lifetime did the veteran elect to receive VA 
compensation benefits instead of his full MRP, which he 
continued to receive until his death.  At the time of his 
death, the veteran's MRP was $2700 per month, increasing to 
$2764 in December 1999.  

The veteran died on December [redacted], 1999, and VA Dependency and 
Indemnity Compensation benefits were later awarded to his 
widow, the appellant, based upon his service-connected death.  
Based upon a review of the evidence in the file at the time 
of the veteran's death, a rating action dated December 16, 
1999, found that the rating for service-connected pulmonary 
fibrosis should be increased from 60 percent to 100 percent 
disabling, effective from his entry into a VA hospital on 
October 3, 1999; and that special monthly compensation (SMC) 
under 38 U.S.C.A. § 1114(s), based on a service-connected 
disability rated at 100 percent and additional disabilities 
rated at 60 percent or more, was also warranted from the same 
date.  This rating action would have entitled the veteran to 
increased monthly VA payments (for the veteran and his 
spouse) of $2342 (increasing to $2397 in December 1999), if 
his MRP had been waived in this amount.  See Veterans 
Benefits Administration Manual M21-1, Adjudication 
Procedures, Part I, Appendix B.  

The appellant contends that the veteran should have been 
entitled to a higher level of SMC under 38 U.S.C.A. § (l) due 
to his need for the regular aid and attendance (A&A) of 
another individual.  If true, this would have entitled the 
veteran to monthly VA benefits of $2589 in 1999 (increasing 
to $2650 in December 1999), if his MRP had been waived in 
this amount.  This higher rate had been denied during the 
veteran's lifetime by a rating action dated in September 
1999, and the veteran had not initiated an appeal of this 
determination before he died.  The appellant also contends 
that the 100 percent schedular rating for pulmonary fibrosis 
should have been effective from 1997, rather than from 
October 1999.  This would have no effect on the veteran's 
basic award of compensation, since he had been rated totally 
disabled due to unemployability since June 1985; it might 
have pushed back the effective date for the award of SMC 
under 38 U.S.C.A. § 1114(s), but only if the claimed SMC 
award based on A&A was not in effect concurrently.  

However, regardless of the merits of the appellant's various 
arguments for an increased level of VA compensation during 
the veteran's lifetime, her claim for accrued benefits based 
upon these arguments is defeated by the undisputed fact that 
the veteran never elected to receive his VA benefits in 
preference to his full MRP, which he continued to receive 
until his death.  Without this election/waiver, there were no 
VA benefits due and payable at the time of the veteran's 
death and, thus, there are no accrued benefits payable to the 
appellant now.  

The appellant has also argued that the veteran would have 
waived his MRP if SMC based upon A&A had been granted during 
his lifetime because then his VA compensation benefits would 
have been the greater benefit.  Aside from the completely 
speculative nature of this argument, it is also factually 
incorrect, since the veteran's full award of MRP of $2700 per 
month in 1999 was more than the corresponding SMC-A&A level 
of $2585 per month.  The Board would also point out that the 
legal prohibition against concurrent payments of MRP and VA 
compensation benefits remains in effect so that, even if it 
were legally possible to favorably entertain the appellant's 
accrued benefits claim, any VA benefits ultimately paid to 
her under such a determination would automatically create an 
overpayment of MRP benefits in the same amount, which would 
then have to be repaid.  The whole procedure would not result 
in the appellant obtaining and retaining any additional 
funds.  

It is true, as the appellant has pointed out, that Congress 
is currently reviewing the policy of prohibiting concurrent 
payments of MRP and VA benefits; but so far no legislation 
has been proposed or passed which would help the appellant in 
her current predicament.  In cases such as this, where the 
law is dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet.App. 426 
(1994).  Accordingly, the appeal is denied.  


ORDER

Entitlement to accrued benefits is denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

